Title: To Thomas Jefferson from Wilt, Delmestre & Cie., 14 January 1788
From: Wilt, Delmestre & Company
To: Jefferson, Thomas



Monsieur
L’Orient 14 Janvier 1788.

La Stagnation générale du Commerce de L’amerique septentrionnalle, plusieurs pertes essuyées consécutivement dans le cours de l’an dernier, et principallement la détention continuelle de nos fonds en cette partie du monde, depuis la paix, nous ont obligés à suspendre nos payments le 1er. Octobre dernier. Nous nous sommes occupés depuis à prouver à nos créanciers d’Europe la vérité de nos malheurs et lorsqu’ils ont été convaincus de leur cause, Ils se sont réunis pour nous procurer les moyens de continuer nos traveaux, et en conséquence nous ont fait une remise de 68 pour cent sur ce que nous devons en Europe, et n’exigent de ce que nous avons en Amérique que ce qui poura nous revenir après avoir payé en entier tous nos créanciers dans cette partie du monde; les ayant assurés que la loi de l’amérique portait que partout où nos créanciers de ce continent sauraient mettre des arrêts, Ils seraient payés en entier, s’il y avait de quoi, indépendament des autres créanciers d’Europe. Mais comme quelquns de nos créanciers d’amérique peuvent ne pas savoir où mettre des arrêts dans leur pays, et pouraient venir en Europe réclamer ce que nous leur devons, notre Conseil et nos créanciers d’Europe sont d’avis que nous fassions homologuer le traitté que nous avons fait avec ces derniers. En conséquence nous en avons envoyé une copie à notre avocat à Rennes, qui nous a répondu que, pour parvenir à obtenir cette homologation suivant nos désirs, qu’il faudrait envoyer à la Cour La Loix d’Amérique qui fonde le privilège des créanciers amériquains sur les sommes qu’ils arrêtent parcequ’ils seraient regardés comme privilegiers. C’est pourquoi, Monsieur, Nous prenons la liberté de vous faire part de toutes ces choses, et vous suplions de nous envoyer un certificat signé de vous (étant le seul en France qui puissiez nous rendre ce service) qui constate cette loi.
Nous vous en aurons une parfaite reconnaissance, et avons L’honneur d’être, avec un profond respect, Monsieur. Vos trés Humbles & obeissants Serviteurs,

Wilt Delmestre


P:S: En france, lorsqu’un Negociant failli a déposé, Aucun de ses Créanciers n’a de privilège particulier sur les arrêts qu’il fait mettre sur ce qui appartient à son Débiteur, La somme arrêté rentre à la masse. Voudriez vous ajouter à votre complaisance, de nous dire si en amerique la Loix est différente, c’est à dire si, en faisant  une masse de nos Créanciers en amérique, et déléguant au général tout ce que nous y avons, les fonds rentrants ne doivent pas être répartis à mesure, au prorata, ou si chacun doit s’y faire payer par ses propres arrêts.
Notre Intention, en tout ceci, serait de sattisfaire en même tems tous nos créanciers en amérique, et le plustot possible, pour remplir la 6e. close de notre traitté cy Joint, savoir de remettre à nos créanciers d’Europe, dans l’espace de 18 mois une acte de renonciation de la part de nos créanciers d’Amérique sur ce que nous leur devions avant notre faillitte, et surtout afin de pouvoir continuer nos traveaux sans interruption.


Les Dits

